PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tijuana Smith
Application No. 16/909,923
Filed: 23 Jun 2020
For: SHOWER WALL UPRIGHT SOAP CASE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed April 28, 2022. This is also a decision on the petition to expedite under 37 CFR 1.182, filed May 3, 2022.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted. 

Petition to Expedite under 37 CFR 1.182

With the instant petition, Applicant has paid the $105 petition fee (micro entity rate) and requested expedited consideration of the petition to withdraw the holding of abandonment. In view thereof, the petition to expedite is granted.

Petition to Withdraw the Holding of Abandonment under 37 CFR 1.181

The instant application became abandoned for failure to timely file a proper inventor’s oath or declaration prior to payment of the issue fee.  The instant application was filed on June 23, 2020, with an Application Data Sheet (ADS) setting forth the inventor as “Tijuana Smtih”. Applicant paid the issue fee on April 20, 2022, after filing a 37 CFR 1.63 declaration for “Tijuana Smith” on April 19, 2022.  Accordingly, no declaration for “Tijuana Smtih” having been received before payment of the issue fee, the application became abandoned on April 20, 2022.  The Office mailed a Notice of Abandonment on April 22, 2022.
  
With the instant petition, Applicant argues that she contacted the Office after she filed the            37 CFR 1.63 declaration, at which time they “verified that they had received my declaration of oath and that everything was filled out correct.”

Applicant’s argument has been considered, but is not persuasive. Applicant is directed to 37 CFR 1.2, which states that “[t]he action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding to which there is disagreement or doubt.”  

Conclusion

If reconsideration of this decision is not sought, Applicant may revive the application under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m) (currently $525 at the micro entity rate); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. A form for the petition to revive is enclosed.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By Internet:		EFS-WEB or Patent Center
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/

Cliff Congo			
Attorney Advisor
Office of Petitions

Enc: PTO/SB/64 (3 pages)
        Privacy Act Statement (1 page)